United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-3294
                        ___________________________

               James Eric Mansfield; Bernie L. Farmer; David Tate

                      lllllllllllllllllllll Plaintiffs - Appellants

                                           v.

   Missouri Department of Corrections; Doug Worsham, Reverend; George
  Lombardi; Vicki Myers; Melissa Massman; Jill McGuire; John C. Swisher,
Reverend; Mariann Atwell; Brian Jamison; David Rost, Deputy Director; James
Cushshon-Bey; Larry Lee-Bey; Janice Webb; George Garner; Joseph Landa; Lou
             Dorn; Chuck Stanford; Dolores Santha; Steve Long

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: June 5, 2013
                              Filed: June 10, 2013
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

     Missouri Department of Corrections inmates James Mansfield, Bernie Farmer,
and David Tate, all members of the Christian Separatist Church Society, filed this
action claiming that defendants, by denying plaintiffs group worship services,
substantially burdened their practice of their religion in violation of the Religious
Land Use and Institutionalized Persons Act (RLUIPA), and violated their free-
exercise and equal protection rights under the Constitution. The district court1
granted defendants summary judgment, and plaintiffs appeal. Following careful de
novo review, we agree with the district court that plaintiffs’ free-exercise claim failed
under the factors of Turner v. Safley, 482 U.S. 78 (1987), for essentially the same
reasons cited in Murphy v. Mo. Dep’t of Corr., 372 F.3d 979, 983-84 (8th Cir. 2004);
the equal protection claim failed in part because plaintiffs did not show they were
similarly situated to any groups that had been afforded communal worship services;
and the RLUIPA claim failed because, assuming for summary judgment purposes that
plaintiffs’ religious practices had been substantially burdened, defendants had a
compelling interest in institutional security, and they provided sufficient evidentiary
support for their position that solitary-practitioner status was the least restrictive
means by which to alleviate their security concerns.

       Accordingly, we affirm the judgment of district court for the reasons provided
in the court’s order. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                          -2-